Citation Nr: 1043283	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  96-13 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a neck disability, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a stomach or bowel 
disorder with burning sensation, fluid secretions, and diarrhea, 
to include as due to undiagnosed illness. 

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Entitlement to an initial disability rating in excess of 10 
percent for left knee disorder, status post anterior cruciate 
ligament reconstruction.

5.  Entitlement to an initial compensable rating for right knee 
disorder.

6.  Entitlement to an increased disability rating for major 
depression with psychotic features, currently evaluated as 70 
percent disabling.

7.  Entitlement to an effective date earlier than October 1, 1998 
for the apportionment award to the Veteran's child [redacted].  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1994.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 1995, January 2001 and August 2006 decisions 
of the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his April 1996 substantive appeal, the Veteran requested a 
hearing before the Board in connection with the claim for service 
connection for an ankle disability and the claims for higher 
ratings for the left and right knee disabilities.  Later that 
month, the RO sent the Veteran a letter noting that he was 
incarcerated and that hearings could not be held at the prison 
facility.  The Veteran was asked to make arrangements to appear 
for a hearing at the RO or submit his testimony in writing.  The 
letter notified the Veteran that he had 60 days to respond or the 
claims would be considered by the Board on the evidence of 
record.  The Veteran did not respond within 60 days.  Hence, the 
hearing request is deemed withdrawn.  

The Board notes that the RO reopened the Veteran's claim for 
service connection for a neck disability and decided it on the 
merits.  However, despite the determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In its June 2007 rating decision, the RO increased the rating for 
the Veteran's service-connected major depression with psychotic 
features to 70 percent, effective February 24, 2003.  However, as 
that award did not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a neck 
disability, a stomach or bowel disorder, and a left ankle 
disability, as well as the claims for higher ratings for the left 
and right knee disabilities and major depression prior to 
February 18, 2009 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 1995 rating decision that denied service 
connection for a neck disability was not appealed and is final.

2.  Some of the evidence received since that February 1995 rating 
decision includes evidence that bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim for 
service connection for a neck disability.  

3.  Since February 18, 2009, the Veteran's major depression with 
psychotic features has resulted in total occupational and social 
impairment.  

4.  The Veteran first filed a claim for apportionment of his 
compensation to his son [redacted] on May 13, 1998.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a neck disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2001).

2.  The criteria for a disability rating of 100 percent for major 
depression with psychotic features have been more nearly 
approximated from February 18, 2009.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2010).

3.  The criteria for an effective date of May 13, 1998 for the 
apportionment award to the Veteran's child [redacted] have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for 
service connection for a neck disability and the need to remand 
the claim on the merits for additional evidence, the Board finds 
that no discussion of VCAA compliance is necessary at this time 
regarding that issue.  Moreover, the Board is granting a 100 
percent rating for major depression with psychotic features 
effective February 18, 2009, and remanding the claim for a higher 
rating prior to February 18, 2009.  In light of the fully 
favorable determination on the claim for a higher rating from 
February 18, 2009 on, no further discussion of VCAA compliance is 
necessary as to that issue.

Regarding the claim for an effective date earlier than October 1, 
1998 for the apportionment award to the Veteran's child [redacted], 
there is no dispute as to the relevant facts and the law is 
controlling.  Thus, there is no reasonable possibility that any 
additional notice could aid in substantiating the claim.  Mason 
v. Principi, 16 Vet. App. 129 (2002).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Claim to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

Service connection for a neck disability was previously denied by 
rating decision in February 1995.  The claim was denied because 
there was no evidence about this disability in the service 
treatment records or a psychiatric report.  A February 1995 
letter generally notified the Veteran that VA administratively 
denied his claim for service-connected disability compensation.  
However, in February 2001 VA sent the Veteran another letter 
indicating that he had not been properly notified concerning all 
the issues that were addressed in the February 1995 rating 
decision, and the Veteran was again notified of the denial of 
service connection for his claimed neck condition.  The Veteran 
did not file a notice of disagreement within a year of either one 
of these notification letters.  

The evidence received subsequent to the February 1995 rating 
decision includes statements from the Veteran, prison treatment 
records, VA treatment records, and VA examination reports.  The 
Veteran reports that he passed out during service, hit his head, 
and developed neck pain 6 months to a year later.  Prison 
treatment records show complaints of neck pain.  Assessments 
during his incarceration include neck pain, and early spondylosis 
versus muscular problems.  X-rays were normal in 1997 and in 1999 
they reportedly showed degenerative joint disease of the cervical 
spine.  VA treatment records show complaints of chronic neck 
pain; the Veteran reported he injured his neck in service in 1994 
and has had pain ever since.  A March 2004 VA orthopedic 
examination report shows a diagnosis of degenerative changes at 
C5-6 with associated mild musculoskeletal pain.  A March 2004 VA 
neurological examination report shows a diagnosis of chronic 
cervical strain. 

The new evidence is considered material as the Veteran has now 
identified an incident during service that may have caused injury 
to his neck, and has submitted medical evidence showing a current 
disability of the neck.  The Veteran also states that he has had 
neck pain since shortly after the injury he identified during 
service.  No such evidence was of record at the time of the 
previous denial.  

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that the new evidence is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  Thus, such evidence is new and material, and the claim 
for service connection for a neck disability is reopened.

II. Major Depression

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

Historically, service connection was awarded for major depression 
with psychotic features by a February 1995 rating decision.  A 0 
percent disability rating was assigned, effective September 1, 
1994.  The current appeal stems from a June 2003 claim for an 
increased rating.

The Veteran contends that he is entitled to a higher disability 
rating for major depression with psychotic features.  Such 
disability has been rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9434, as 70 percent disabling. 

Under Diagnostic Code 9434, which is governed by a General Rating 
Formula for Mental Disorders, a 70 percent rating is warranted 
for occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and/or inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2010).
 
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or memory 
loss for names of close relatives, own occupation, or own name.  
Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  While the Rating 
Schedule does indicate that the rating agency must be familiar 
with the DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, the Veteran was afforded a VA mental 
disorders examination on February 18, 2009.  He complained of 
depressive symptoms, problems with memory and concentration, 
sporadic sleep, being constantly nervous and depressed, 
contemplating suicide, and hearing voices that at times indicated 
he should kill himself or his roommate.  He stated that the later 
was ironic as he did not have a roommate.  

On mental status examination, he was cooperative with a depressed 
mood and blunted affect.  His speech was normal.  There was no 
evidence of perceptual impairment or hallucinations or delusions 
during the interview, but the Veteran admitted hallucinations and 
delusions including hearing voices when in an extremely depressed 
state.  Thought content was appropriate.  He denied suicidal 
ideation but thought about it frequently.  He was oriented to 
person, place and time.  Memory and concentration were moderately 
impaired with the Veteran having extreme difficulty recalling 
important historical milestones.  Reasoning, judgment, impulse 
control and insight were intact.  The Veteran was incarcerated 
and had no social contact except he did receive letters from his 
mother.  He did not write back.  He participated in no 
recreational activities at the prison and only leaves his cell to 
shower.  According to the examiner, "[t]he veteran is 
experiencing ongoing symptoms of major depression that are severe 
with psychotic features.  The veteran appears to experience mood 
congruent hallucinations and delusions telling him to harm 
himself."  

The examiner diagnosed major depression, severe with psychotic 
features, and assigned a GAF score of 32 based on extreme and 
severe depression.  The examiner opined that the Veteran would 
not be employable as a consequence of his severe depression with 
mood congruent hallucinations and delusions.  The examiner also 
opined that the effects of the Veteran's diagnosis on social and 
occupational functioning result in total occupational and social 
impairment.    

In a March 2009 statement, the Veteran reported that he always 
feels bad and thinks about suicide.  He has no contact with 
anyone on the outside of the prison or within the prison, except 
for his social worker.  He reported hearing voices, trouble 
concentrating, forgetting things, wanting to fight others in the 
prison, and not knowing the day of the week or date.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that resolving all doubt in the Veteran's favor, the Veteran's 
major depression with psychotic features more nearly approximates 
a 100 percent evaluation since February 18, 2009, and is 
appropriately evaluated as 100 percent disabling thereafter.  The 
competent medical evidence of record demonstrates that the 
Veteran's symptoms of major depression with psychotic features 
result in total occupational and social impairment.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2010).

III. Effective Date of Apportionment

In general, unless specifically provided otherwise, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final adjudication, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2010).

The effective date for original claims for apportionment should 
be determined in accordance with the facts found.  

In this case, an apportionment of the Veteran's compensation was 
awarded to the Veteran's son [redacted] effective October 1, 1998.  
Records show that the Veteran was first incarcerated in a penal 
institution beginning in July 1994.  The Veteran filed a claim 
for apportionment of his compensation to his son [redacted] that was 
received by VA on May 13, 1998.  There is no allegation and the 
evidence does not show any communication from the Veteran or 
anyone else received prior to this date that could be considered 
a claim for apportionment of the Veteran's benefits.  Given these 
facts, the Board finds that the apportionment of the Veteran's 
compensation to the Veteran's son [redacted] should have been 
effective May 13, 1998.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a neck disability is 
reopened.

A 100 percent rating for major depression with psychotic features 
is granted from February 18, 2009, subject to the applicable laws 
and regulations governing the payment of monetary benefits.

Subject to the provisions governing the award of monetary 
benefits, an effective date of May 13, 1998 for the apportionment 
award to the Veteran's child [redacted] is granted.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for service connection for a neck disability , 
to include as due to undiagnosed illness; a stomach or bowel 
disorder with burning sensation, fluid secretions, and diarrhea, 
to include as due to undiagnosed illness; a left ankle 
disability; and his claims for an initial disability rating in 
excess of 10 percent for left knee disorder, status post anterior 
cruciate ligament reconstruction; an initial compensable rating 
for right knee disorder, and an increased disability rating for 
major depression with psychotic features prior to February 18, 
2009.

The Board observes that there are outstanding treatment records 
in this case.  These records need to be obtained before the above 
issues are addressed by the Board.  

The Veteran authorized VA to obtain records from St. Francis 
Hospital.  Attempts to obtain records from this hospital were 
undertaken and VA was informed that the hospital had no records 
for the Veteran from June 2003 to March 2004.  However, the 
Veteran indicated that he received treatment sometime between 
June 1993 and April 1994.  Hence, another attempt to obtain 
records from the proper years should be made.  

The Veteran also authorized VA to obtain records from the Ann 
Klein Forensic Center.  After records were requested by VA, this 
center provided a discharge summary for the Veteran's 
hospitalization from June 2005 to February 2006.  None of the 
underlying treatment records were obtained.  Such should be 
requested on remand.  

The Veteran has been incarcerated at the Trenton State Prison 
since February 2006.  He reports receiving treatment while 
incarcerated; however, treatment records have not been obtained.  
On remand, attempts should be made to obtain these records.  

Finally, the Board notes that while attempts have been made to 
obtain the Veteran's service treatment records these records have 
not been obtained.  On remand, another search for the Veteran's 
service treatment records should be conducted.  All results and 
or responses should be added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment 
records from appropriate sources.  All 
results and or responses should be added to 
the claims file.  


2.  Ask the Veteran to provide authorization 
to obtain any outstanding, relevant treatment 
records, to specifically include treatment 
records from the St. Francis Hospital from 
June 1993 to April 1994, the Ann Klein 
Forensic Center from June 2005 to February 
2006, and the Trenton State Prison from 
February 2006 to the present.  After securing 
the necessary authorization, the RO/AMC 
should request these records.  If any records 
are not available, the Veteran should be 
notified of such.

3.  If any of the evidence obtained, in 
combination with the current evidence, 
indicates that further examination or medical 
opinion is warranted, such should be 
arranged.  

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


